Citation Nr: 1428766	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for chronic lymphocytic leukemia (CLL). 

2. Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to February 1968 with subsequent service in the West Virginia Air National Guard. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal was remanded by the Board in February 2011.  

In July 2009 the Veteran testified before a Decision Review Officer and in November 2010, he testified at a Travel Board hearing before the undersigned; transcripts of both hearings have been associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated March 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for fibromyalgia and CLL and specifically alleges that his disorders are the result of inhalation of jet fuels and related chemicals, including JP4, JP5, JP6, JP8, gasoline, benzene and toluene.  In February 2011, the Board remanded the Veteran's claim to obtain outstanding medical records and for an etiological opinion, specifically instructing the examiner to consider the Veteran's lay statements.  In pertinent part, in the July 2009 RO hearing, the Veteran stated that over the course of his 21 years as a pilot, he regularly inhaled jet fuel from nearby planes that were idling and preparing for flight because he typically did not wear his flying mask until he was inside the plane; in a November 2010 Board hearing, he said that during this time he flew approximately every week.  

In March 2011, a VA examiner concluded that neither fibromyalgia nor CLL were related to the Veteran's claimed exposure to jet fuel.  The opinion rested in part on the examiner's assumption that the Veteran's exposure was "virtually zero" because pilots do not refuel their aircraft but rely on specialized personnel for that task.  While this may be generally true, in this case, the Veteran has provided competent testimony that he had at least some exposure.  Thus, the opinion does not comply with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the outstanding records identified in the February 2011 Board remand were associated with the claims folder months after the RO obtained the March 2011 opinion.  As such, an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file to the examiner who prepared the March 2011 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic lymphocytic leukemia and fibromyalgia are related to his service, to include exposure to jet fuel and related chemicals, including JP4, JP5, JP6, JP8, gasoline, benzene, and toluene.  In rendering the opinion, the examiner should consider the opinions provided by Dr. L. L., the associated internet research provided by the Veteran, as well as the Veteran's contentions.  A complete rationale should be given for all opinions and conclusions.  In assessing the scope of the Veteran's exposure to jet fuel, the examiner should consider the Veteran's assertions that over the course of about 21 years as a pilot, he flew approximately weekly; that he was in proximity to planes that were idling; and that while prepping his plane and walking to and from his plane, he did not wear a protective mask.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



